The Honorable Roy D. Blunt Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
This opinion letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition relating to Sections 142.025, 142.372, and 226.200, RSMo Supp. 1991. A copy of the initiative petition which you submitted to this office on June 19, 1992 is attached.
We conclude that the petition must be rejected as to form. The initiative petition does not contain the full text of the measure. Article III, Section 50 of the Missouri Constitution and Section 116.050, RSMo 1986, require the initiative petition to contain the full text of the measure.
Section 116.040, RSMo 1986, provides in part:
              If this form [the form specified in Section 116.040] is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors.
However, the significance of the deficiency described above causes us to reject the petition as to form.
Because of our rejection of the form of the petition for the reason described above, we have not reviewed the petition to determine if additional deficiencies may exist.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure